Case 3:20-cv-01715-DRD Document 4 Filed 12/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT QF PUERTO RICO
TRIBUNAL DE DISTRITO DE LOS ESTADOS UNIDOS
PARA EL DISTRITO DE PUERTO RICO

fpr gels Vy (vere

Plaintifffs) CIVIL NO. {__)
Demandante(s) NUM. CIVIL,
Vv.
~ PRO BONO PROGRAM
/CO Le cor prafd, £7 AAW PROGRAMA PRO BONO
Defendant(s)
Demandado(s)

 

MOTION REQUESTING APPOINTMENT OF COUNSEL
MOCION SCLICITANDO NOMBRAMIENTO DE ABOGADO

TO THE HONORABLE COURT:
AL HONORABLE TRIBUNAL:

Comes now, Sorel, ber /t/€}-7, the above named (plaintift/defendant) to
respectfully request that the Court appoint an attorney to represent me in this matter. I certify
under penalty of perjury that I am unable to pay the costs of these proceedings or give security
thereof; that I believe 1 am entitled to redress; that I believe I have a meritorious case; and, that |
am unable to litigate this case on my own behalf. In support of this request, I allege and pray, as
follows:

Comparece, , el (demandante/demandado) de epigrafe, para
solicitarle respetuosamente a este Tribunal el nombramiento de un abogado que me represente en este
easo. Certifico, bajo pena de perjurio, que no puedo pagar los costos de estos procedimientos o prestar
fianza en el mismo; que creo tener derecho a resarcimiento; que creo tener un caso meritorio y que no
puedo litigar este caso por mi mismo/a, En apoyo a esta Solicitud, alego y ruego como sigue:

!. Iam financially unable to hire an attorney because:
No tengo la capacidad econdmica para contratar a un abogade porque:

(Briefly describe the situation relating to the financial inability to hire an attorney.

Petitioner shall attach a Financial Affidavit)
(Describa brevemenie la situacién relacionada a su incapacidad financiera para
contratar aun abogado. El Peticionario, tiene que adjuntar un Afiddvit Financtera,)

2. I have made diligent efforts to obtain counsel and contacted the following

attorneys:
He hecho esfuerzos diligentes para obtener un abogado y me he comunicado con los
siguientes abogados:
Case 3:20-cv-01715-DRD Document 4 Filed 12/14/20 Page 2 of 2

WHEREFORE, I declare under penalty of perjury that the information submitted in this
motion is true and correct, and respectfully request the appointment of counsel.

POR TODO LO CUAL, declaro bajo pena de perjurio que la informacion presentada en
esta mocién es cierta y esta correcta, y respetuosamente solicito el nombramiento de un
abogado.

RESPECTFULLY SUBMITTED,
RESPETUOSAMENTE SOMETIDO.

In San Juan, Puerto Rico, this [hea of pecenher- ; Lpeo.
En San Juan, Puerto Rico, en este dia del mes de de

 

 

Nombre: 4a Zon

Postal Address: La! hy Mak

Direccion Postal: AA -2.7 G Leh

Telephone No.: “SIP
Num. de Teléfono: Seo. “G96 F LUT

Facsimile No.:
Num. de Fax:
Email Address: GG ef rv: Zriv eral gnei/: ey

Correo electronica:
